Citation Nr: 0607892	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

2.  Entitlement to a higher evaluation for tinnitus 
disability, currently rated 10 percent disabling.

3.  Entitlement to an effective date prior to December 1, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1972.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a compensable rating 
for service-connected sensorineural hearing loss, left ear; 
granted service connection for PTSD, assigning a 30 percent 
disabling rating, effective from December 1, 1998; and, 
granted service connection for tinnitus, assigning a 10 
percent disability rating.  By March 2002 rating decision, 
the RO granted service connection for sensorineural hearing 
loss, right ear, assigning a noncompensable disability 
evaluation, effective January 15, 2002.  Thus, the issues to 
be addressed are entitlement to a compensable rating for 
service-connected sensorineural hearing loss, left ear, prior 
to January 15, 2002, and entitlement to a compensable rating 
for service-connected bilateral hearing loss, from January 
15, 2002, to the present.  In the March 2002 rating decision, 
the RO also increased the veteran's evaluation for PTSD to 
100 percent, effective December 1, 1998, thus the issue of 
entitlement to an increased disability rating is no longer in 
appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  

The issues of entitlement to increased disability ratings for 
service-connected hearing loss and tinnitus disabilities, and 
entitlement to an earlier effective date were remanded in May 
2004 for further development, to include VCAA notification.  
Unfortunately, as will be discussed in detail below, another 
remand is necessary with regard to the issue of entitlement 
to an earlier effective date for the grant of service 
connection for PTSD.

Pertaining to the issue of entitlement to an increased rating 
for tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  

The issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.






FINDINGS OF FACT

1.  Prior to January 15, 2002, the veteran has no higher than 
level II acuity in his service-connected left ear; service 
connection was not in effect for right ear hearing loss.

2.  As of January 15, 2002, the veteran has no higher than 
level I hearing acuity in the right and left ears.  


CONCLUSIONS OF LAW

1.  Prior to January 15, 2002, the criteria for the 
assignment of a compensable rating for left ear hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.157, 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  As of January 15, 2002, the criteria for the assignment 
of a compensable rating for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.157, 4.85, 4.86, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, in this case entitlement to a compensable disability 
rating for left ear sensorineural hearing loss, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  With regard to the issue of 
entitlement to a compensable rating for right ear 
sensorineural hearing loss, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, thus the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For purposes of this case, it should be noted that if 
impaired hearing is only service-connected in one ear, the 
non-service-connected ear will be assigned a designation of 
level I.  38 C.F.R. § 4.85(f). 

At VA examination in April 1999, the veteran's puretone 
thresholds were reported as follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
20
25
45
LEFT

20
15
55
75

The pure tone average in the right ear was 27 decibels, and 
42 decibels in the left ear.  Speech recognition scores were 
90 percent in the right ear, and 88 percent in the left ear.  
The examiner noted that the right ear was within normal 
limits, 250 Hertz through 3000 Hertz.  For the right ear, 
moderate sensorineural loss was detected at 4000 Hertz 
through 8000 Hertz.  The left ear was within normal limits to 
250 Hertz through 2000 Hertz.  Moderate to severe 
sensorineural loss was detected at 3000 Hertz through 8000 
Hertz.  The examiner opined that he had a good discrimination 
score bilaterally.  Based on the audiometric findings, to 
include the pure tone average thresholds and speech 
discrimination scores, this translated to level II hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI.  As noted, per 
38 C.F.R. § 4.85(f), as service connection was only in effect 
for left ear hearing loss, the right ear is assigned as level 
I hearing.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.  

The veteran underwent another VA examination in December 
2001, and his pure tone audiometry testing revealed a mild 
high frequency sensorineural hearing loss in the right ear 
and a moderate high frequency sensorineural hearing loss in 
the left ear.  Tympanograms were within normal limits 
bilaterally.  Pure tone testing thresholds were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

20
10
35
50
LEFT

20
10
60
70

The pure tone average in the right ear was 29 decibels, and 
40 decibels in the left ear.  Contralateral acoustic reflexes 
were within normal limits bilaterally.  Acoustic reflex decay 
was negative bilaterally.  Speech recognition scores were 96 
percent in the right ear, and 96 percent in the left ear.  
The examiner diagnosed mild high frequency sensorineural 
hearing loss in the right ear, and a moderate high frequency 
sensorineural hearing loss in the left ear.  Based on the 
audiometric findings during the December 2001 audiometric 
examination, this translated to level I hearing in the right 
ear and level I hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
also equates to noncompensable hearing loss.  

On VA examination in July 2003, pure-tone thresholds were as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

25
20
35
50
LEFT

25
25
60
70

The pure tone average in the right ear was 33 decibels, and 
45 decibels in the left ear.  Speech recognition scores were 
94 percent in the right ear, and 94 percent in the left ear.  
The examiner noted that pure tone stengers at 3000 Hertz and 
4000 Hertz were negative.  Inter-test consistency during pure 
tone testing was considered good.  Acoustic immittance 
revealed type-A tympanograms bilaterally.  Acoustic reflex 
thresholds were within normal limits bilaterally.  Acoustic 
reflex decay was negative bilaterally.  The examiner's 
assessment was hearing sensitivity within normal limits 
through 2000 Hertz, gradually sloping from a mild to moderate 
sensorineural hearing loss at 500 Hertz through 4000 Hertz 
for the right ear; and hearing sensitivity within normal 
limits through 2000 Hertz, precipitously sloping from a 
moderately severe to severe sensorineural hearing loss at 500 
Hertz through 4000 Hertz for the left ear.  Based on the 
audiometric findings, this again translated to level I 
hearing in the right ear and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic 
Code 6100, this again equates to noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. at 345; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable rating for left ear hearing loss disability 
for the period prior to January 15, 2002, and the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss, from January 
15, 2002.  Thus, there is no reasonable doubt to be resolved.  
The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  VA believes that the Dingess/Hartman 
analysis can be analogously applied to an increased rating 
issue so as to require notice regarding the effective date of 
any increased rating.  

The claim for a compensable rating for bilateral hearing loss 
disability was filed in December 1998.  The veteran's appeal 
stems from a July 1999 rating decision, which was prior to 
the enactment of the VCAA.  In June 2003, a VCAA letter was 
issued with regard to the issue of entitlement to a 
compensable rating for bilateral sensorineural hearing loss.  
Pursuant to the May 2004 remand, another VCAA letter was 
issued in July 2004.  These letters informed the veteran of 
the type of information and evidence necessary to support his 
claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The Board first notes that in the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not given notice of the 
type of evidence necessary to establish an effective date for 
the rating.  Despite this, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Increased ratings are based upon evidence showing 
that a disability has increased in severity.  See e.g. 38 
C.F.R. § 3.400 (2005); see generally 38 C.F.R. § Part IV.  As 
previously noted, the Board furnished the veteran VCAA 
letters in June 2003 and July 2004.  These letters advised 
him of the evidence that had been received, to include VA 
examination reports.  The RO's VCAA notification letters 
further informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  The RO's VCAA notification letters 
also contained a specific request for the veteran to provide 
additional evidence in support of his claim.  The letters 
asked him to identify all relevant treatment for all evidence 
that he desired VA to attempt to obtain, and the July 2004 
letter requested him to complete authorizations (VA Forms 21-
4138 and 21-4142) for all evidence that he desired VA to 
attempt to obtain.  He was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the SOC and the September 
2005 SSOC.  In the November 1999 SOC, and the March 2002 and 
September 2005 SSOCs, the veteran was notified of the 
applicable rating criteria.  See Dingess v. Nicholson, No. 
01-1917, slip-op at 23 (U.S. Vet. App. March 3, 2006).  In 
view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all relevant medical evidence 
pertaining to the severity of the disability in issue, and 
that he was notified of the applicable rating criteria, the 
Board concludes that there was no prejudice to the veteran 
due to any failure to notify him as to the type of evidence 
necessary to establish the effective date for an increase in 
his rating.  

In addition, the Board points out that what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because the content requirements of a VCAA notice have been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

While the VCAA notification were issued after the initial 
"adverse" decision, the veteran was provided additional 
opportunity to submit evidence and have AOJ review.  He has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See id.  Any 
defect with respect to the timing of the notices was 
nonprejudicial.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded 
examinations for the disability in issue.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Prior to January 15, 2002, a compensable disability rating 
for left ear hearing loss is denied.  

As of January 15, 2002, a compensable disability rating for 
bilateral hearing loss is denied.


REMAND

As previously noted, entitlement to service connection for 
PTSD was granted in a July 1999 rating decision, and a 30 
percent disability rating was assigned, effective December 1, 
1998.  Thus, this determination was issued prior to enactment 
of the VCAA.  The veteran perfected an appeal as to the 
disability rating assigned, and the effective date assigned 
to the grant of service connection.  A March 2002 rating 
decision assigned a 100 percent disability rating, effective 
December 1, 1998, and this issue is no longer in appellate 
status.  Grantham.  However, with regard to the issue of 
entitlement to an earlier effective date for service 
connection for PTSD, the May 2004 Remand specifically 
instructed that the veteran be provided with VCAA notice as 
to this issue.  Although the RO issued a VCAA letter listing 
the increased rating claims for hearing loss and tinnitus, 
the letter did not list the issue of entitlement to an 
earlier effective date for service connection for PTSD, and 
the letter only referenced this issue in one sentence in the 
body of the letter.  Due to this deficiency, and given the 
Court's recent decisions in Dingess/Hartman, another remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).  
Failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  Therefore, an appropriate VCAA letter must be 
issued to the veteran to ensure compliance with all notice 
and assistance requirements under the VCAA.  

Accordingly, the case is REMANDED for the following action:
      
1.  The RO should furnish the veteran 
with an appropriate VCAA letter on the 
issue of entitlement to an effective date 
prior to December 1, 1998, for service 
connection for PTSD, to ensure compliance 
with all notice requirements set forth in 
the VCAA and its implementing 
regulations.  This letter should also 
advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.

2.  Thereafter, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


